                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

THE GUARDIAN LIFE INSURANCE
COMPANY OF AMERICA,

       Plaintiff,

vs.                                                  Civ. No. 16-438 KG/GJF

ALMA HELENA CORTES and A.C., a
MINOR CHILD,

       Defendants.

                                            ORDER

       This matter comes before the Court upon its March 1, 2019, telephonic status conference

in which Gabriella Valdez, guardian ad litem for Defendant A.C., was in attendance.

       IT IS ORDERED that

       1.      on or before April 22, 2019, Ms. Valdez shall file with the Court a report

including a summary of her efforts to contact and communicate with A.C. and Alma Helena

Cortes; and

       2.      a telephonic status conference is set for April 29, 2019, at 1:30 PM, at which time

Counsel shall call the AT&T conference line at 888-398-2342, access code 9614892, to be

connected to the proceedings.




                                             _______________________________
                                             UNITED STATES DISTRICT JUDGE
